Exhibit 10.7

 

AMENDMENT No. 1 TO CONSULTING AGREEMENT

 

 

This Amendment No. 1 to the Consulting Agreement (this “Amendment”), dated
effective January 1, 2020 (the “Effective Date”), is by and between IIOT-OXYS,
Inc., a Nevada corporation (the “Client”), on the one hand, and Karen McNemar,
an individual (the “Consultant”), on the other hand. The Client and the
Consultant will be referred to individually as a “Party” and collectively as the
“Parties.” Any capitalized terms not defined in this Amendment will have the
meaning set forth in the Consulting Agreement dated February 15, 2019 between
the Client and the Consultant (the “Agreement”), attached hereto as Exhibit A.

 

RECITALS

 

WHEREAS, the Client and Consultant have entered into the Consulting Agreement
pursuant to which Consultant was engaged by the Client to perform Services for
Compensation;

 

WHEREAS, pursuant to the Section 7(a) of the Agreement, the Consultant is
entitled to receive a monthly fee of $12,750;

 

WHEREAS, Section 11 defines the Consultant as an “independent contractor;” and

 

WHEREAS, as of the Effective Date, the Parties wish to amend Sections 7(a) and
7(b) of the Agreement to change the cash fees payable under the Agreement, as
provided herein, and to eliminate Section 11 so that the Consultant is no longer
considered an “independent contractor.”

 

THEREFORE, in consideration of the foregoing recitals, mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as set forth
below.

 

AGREEMENT

 

1.                   Amendments to Sections 7(a) and 7(b) of the Agreement. As
of the Effective Date, Sections 7(a) and 7(b) of the Agreement are hereby
amended to read as follows:

 

Fees. From January 1, 2020 until April 23, 2020, the Consultant shall be paid an
hourly wage of $12.75 per hour for Services performed. From April 24, 2020
onward, the Consultant shall be paid an hourly wage of $48.08 an hour for
Services performed (the “Fees”). Fees may accrue at the discretion of
management.

 

Conversion of Accrued and Unpaid Fees. At any time, the Consultant shall have
the right to convert any accrued and unpaid Fees into shares of Common Stock of
the Company (the “Conversion Shares”). The conversion price shall equal 90%
multiplied by the Market Price (as defined herein) (representing a discount rate
of 10%) (the “Conversion Price”). “Market Price” means the average of the
Trading Prices (as defined below) for the shares of Common Stock of the Company
during the thirty (30) day period ending on the latest complete trading day
prior to the Conversion Date. “Trading Price” and “Trading Prices” means, for
any security as of any date, the closing trade price of the Company’s Common
Stock on the OTC Pink, OTCQB or applicable trading market as reported by a
reliable reporting service (“Reporting Service”) designated by the Consultant
or, if the OTC Pink is not the principal trading market for such security, the
trading price of such security on the principal securities exchange or trading
market where such security is listed or traded or, if no trading price of such
security is available in any of the foregoing manners, the average of the
trading prices of any market makers for such security that are listed in the
“pink sheets” by the National Quotation Bureau, Inc. “Conversion Date” shall
mean the date of receipt by the Company of the completed and executed Notice of
Conversion, the form of which is attached hereto as Exhibit A.

 

 

 



 1 

 

 

2.                   Elimination of Section 11. As of the Effective Date,
Sections 11 of the Agreement is hereby eliminated and the remaining sections are
renumbered.

 

3.                   No Other Changes. Except as amended hereby, the Agreement
will continue to be, and will remain, in full force and effect. Except as
provided herein, this Amendment will not be deemed (i) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Agreement or (ii) to prejudice any right or rights which the Parties may now
have or may have in the future under or in connection with the Agreement or any
of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

4.                   Authority; Binding on Successors. The Parties represent
that they each have the authority to enter into this Amendment. This Amendment
will be binding on, and will inure to the benefit of, the Parties to it and
their respective heirs, legal representatives, successors, and assigns.

 

5.                   Governing Law and Venue. This Amendment and the rights and
duties of the Parties hereto will be construed and determined in accordance with
the terms of the Agreement.

 

6.                   Incorporation by Reference. The terms of the Agreement,
except as amended by this Amendment are incorporated herein by reference and
will form a part of this Amendment as if set forth herein in their entirety.

 

7.                   Counterparts; Facsimile Execution. This Amendment may be
executed in any number of counterparts and all such counterparts taken together
will be deemed to constitute one instrument. Delivery of an executed counterpart
of this Amendment by facsimile or email will be equally as effective as delivery
of a manually executed counterpart of this Amendment.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment the
respective day and year set forth below:

 

CLIENT: IIOT-OXYS, Inc.             Date:  June 12, 2020 By /s/ Clifford L.
Emmons     Clifford L. Emmons, CEO             CONSULTANT:              
Date:  June 12, 2020 By /s/ Karen McNemar     Karen McNemar

 

 

 

 

 



 2 

 

 

EXHIBIT A

 

Consulting Agreement dated February 15, 2019

 

[See Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 